Appeal by employer and insurance carrier from an award by the State Industrial Board in claimant’s favor for total disability from May 29, 1937, to June 3, 1937, and for partial disability on account of reduced earnings from June 3, 1937, to November 30, 1937. Claimant was employed as a carpenter. On January 22, 1937, while engaged in his regular occupation and while cutting out floor beams, a beam slipped and while attempting to hold the same claimant sustained injuries. Appellants concede that claimant had suffered an accident on the date in question which resulted in disability to May 29, 1937. They paid compensation to that date. Appellants contend that claimant’s disability is due to a previous accident sustained in 1929. The medical testimony on behalf of claimant establishes that the disability from which claimant is suffering is in an entirely different region of the back than the injuries sustained in 1929. The medical testimony on behalf of claimant sustains the finding of the State Industrial Board. The medical testimony on behalf of the carrier is to the effect that claimant’s disability is due to the 1929 injury. A question of fact only is presented. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffeman, JJ.